IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 95-60666
                           Summary Calendar



ALBERT EDMOND,

                                           Plaintiff-Appellant,


versus

RICHARD MARTIN; LISA HERNDON;
EDGAR MORENO; AUSTIN COOLEY;
STANLEY MCLEOD,

                                           Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 2:95-CV-47-PS
                        - - - - - - - - - -
                          October 2, 1996
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Albert Edmond, #39692, appeals the magistrate judge’s

dismissal of his claim against Stanley McLeod, Sheriff of Greene

County, Mississippi, and the magistrate judge’s verdict for the

remaining defendants after a bench trial in this prisoner civil

rights action pursuant to 42 U.S.C. § 1983 alleging an excessive

use of force.    Edmond’s allegation that Sheriff McLeod failed to

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-60666
                               - 2 -

investigate the alleged use of force does not state a

constitutional claim.   Oliver v. Collins, 914 F.2d 56, 57, 60

(5th Cir. 1990).   The magistrate judge did not abuse his

discretion in refusing to allow Edmond to cross-examine Martin.

United States v. Tansley, 986 F.2d 880, 886 (5th Cir. 1993).

Edmond’s claim that Superintendent Martin failed to investigate

and denied his grievance raises no constitutional issue.

Hernandez v. Estelle, 788 F.2d 1154, 1158 (5th Cir. 1986).

Edmond has not demonstrated that the magistrate judge’s finding

that Officers Herndon, Moreno, and Cooley did not use excessive

force was clearly erroneous.   Odom v. Frank, 3 F.3d 839, 843 (5th

Cir. 1993).

     AFFIRMED.